UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the Quarterly Period Ended September 30, 2010 OR o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES ACT OF 1934 For the transition period from to Commission file number 000-23740 INNOTRAC CORPORATION (Exact name of registrant as specified in its charter) Georgia 58-1592285 (State or other jurisdiction of (I.R.S. Employer incorporation or organization) Identification Number) 6465 East Johns Crossing, Johns Creek, Georgia (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code: (678) 584-4000 Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes x No o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files) Yes o No o Indicate by a check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer or a smaller reporting company. See definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer o Accelerated filer o Non-accelerated filer o (Do not check if a smaller reporting company) Smaller reporting company x Indicate by check mark whether the registrant is a shell company (as defined in Rule 12-b-2 of the Act) Yes o No x Indicate the number of shares outstanding of each of the issuer’s classes of common stock, as of the latest practicable date. Outstanding at November 3, 2010 Common Stock $.10 par value per share 12,334,804 Shares INNOTRAC CORPORATION INDEX Page Part I. Financial Information Item 1. Financial Statements: 2 Condensed Balance Sheets at September 30, 2010 (Unaudited) and December 31, 2009 3 Condensed Statements of Operations for the Three Months Ended September 30, 2010 and 2009 (Unaudited) 4 Condensed Statements of Operations for the Nine Months Ended September 30, 2010 and 2009 (Unaudited) 5 Condensed Statements of Cash Flows for the Nine Months Ended September 30, 2010 and 2009 (Unaudited) 6 Notes to Condensed Financial Statements (Unaudited) 7 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 15 Item 3. Quantitative and Qualitative Disclosures About Market Risks 25 Item 4. Controls and Procedures 25 Part II. Other Information Item 6. Exhibits 26 Signatures 27 1 Part I – Financial Information Item 1 – Financial Statements The following condensed financial statements of Innotrac Corporation, a Georgia corporation (“Innotrac” or the “Company”), have been prepared in accordance with the instructions to Form 10-Q and, therefore, omit or condense certain footnotes and other information normally included in financial statements prepared in accordance with accounting principles generally accepted in the United States of America. In the opinion of management, all adjustments are of a normal and recurring nature, except those specified as otherwise, and include those necessary for a fair presentation of the financial information for the interim periods reported. Results of operations for the three and nine months ended September 30, 2010 are not necessarily indicative of the results for the entire year ending December 31, 2010. These financial statements should be read in conjunction with the audited financial statements and notes thereto included in the Company’s 2009 Annual Report on Form 10-K, which is available on our website at www.innotrac.com. 2 INNOTRAC CORPORATION CONDENSED BALANCE SHEETS (in thousands, except share data) September 30, 2010 December 31, 2009 (unaudited) ASSETS Current assets: Cash and cash equivalents $ $ Accounts receivable (net of allowance for doubtful accounts of $238 at September 30, 2010 and $172 at December 31, 2009) Inventories, net Prepaid expenses and other Total current assets Property and equipment: Rental equipment Computer software and equipment Furniture, fixtures and leasehold improvements Less accumulated depreciation and amortization (35,257 ) (32,733 ) Other assets, net Total assets $ $ LIABILITIES AND SHAREHOLDERS’ EQUITY Current liabilities: Accounts payable $ $ Line of credit - - Accrued salaries Accrued expenses and other Total current liabilities Noncurrent liabilities: Deferred compensation Equipment lease payable Other noncurrent liabilities Total noncurrent liabilities Commitments and contingencies (see Note 5) Shareholders’ equity: Preferred stock: 10,000,000 shares authorized, $0.10 par value, no shares issued or outstanding - - Common stock: 50,000,000 shares authorized, $0.10 par value, 12,860,759 shares issued and 12,334,804 shares outstanding at September 30, 2010 12,600,759 shares issued and 12,334,804 shares outstanding at December 31, 2009 Additional paid-in capital Accumulated deficit (46,814 ) (43,909 ) Total shareholders’ equity Total liabilities and shareholders’ equity $ $ See notes to condensed financial statements. 3 Financial Statements-Continued INNOTRAC CORPORATION CONDENSED STATEMENTS OF OPERATIONS For the Three Months Ended September 30, 2010 and 2009 (in thousands, except per share amounts) Three Months Ended September 30, (unaudited) (unaudited) Service revenues $ $ Freight revenues Total revenues Cost of service revenues Freight expense Selling, general and administrative expenses Depreciation and amortization Total operating expenses Operating (loss) income (770 ) Other expense: Interest expense 51 42 Total other expense 51 42 (Loss) income before income taxes (821 ) 89 Income taxes - Net loss $ ) $ ) Loss per share: Basic $ ) $ ) Diluted $ ) $ ) Weighted average shares outstanding: Basic Diluted See notes to condensed financial statements. 4 Financial Statements-Continued INNOTRAC CORPORATION CONDENSED STATEMENTS OF OPERATIONS For the Nine Months Ended September 30, 2010 and 2009 (in thousands, except per share amounts) Nine Months Ended September 30, (unaudited) (unaudited) Service revenues $ $ Freight revenues Total revenues Cost of service revenues Freight expense Selling, general and administrative expenses Depreciation and amortization Total operating expenses Operating (loss) income (2,774 ) Other expense: Interest expense Total other expense (Loss) Income before income taxes (2,905 ) Income taxes - Net (loss) income $ ) $ (Loss) income per share: Basic $ ) $ Diluted $ ) $ Weighted average shares outstanding: Basic Diluted See notes to condensed financial statements. 5 Financial Statements-Continued INNOTRAC CORPORATION CONDENSED STATEMENTS OF CASH FLOWS For the Nine Months Ended September 30, 2010 and 2009 (in thousands) Nine Months Ended September 30, (unaudited) (unaudited) Cash flows from operating activities: Net (loss) income $ ) $ Adjustments to reconcile net (loss) income to net cash provided by operating activities: Depreciation and amortization Provision for bad debts 87 41 Loss on disposal of fixed assets 9 9 Stock compensation expense-stock options (2 ) 10 Stock compensation expense-restricted stock 78 56 Deferred income taxes - Decrease in other long-term assets 46 23 Increase in other long-term liabilities 23 Changes in operating assets and liabilities: Decrease in accounts receivable, gross (Increase) in inventory (570 ) (690 ) Decrease in prepaid expenses and other 69 Decrease in accounts payable (1,115 ) (4,695 ) Decrease in accrued expenses and other (1,241 ) (1,890 ) Net cash provided by operating activities Cash flows from investing activities: Capital expenditures (815 ) (845 ) Net change in noncurrent assets and liabilities (9 ) (34 ) Net cash used in investing activities (824 ) (879 ) Cash flows used in financing activities: Net (repayments) under line of credit - (10,055 ) Capital lease (payments) funding (179 ) 62 Loan commitment fees (62 ) (151 ) Net cash used in financing activities (241 ) (10,144 ) Net (decrease) in cash and cash equivalents (567 ) (91 ) Cash and cash equivalents, beginning of period Cash and cash equivalents, end of period $ $ Supplemental cash flow disclosures: Cash paid for interest $
